UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 00-6827



In Re: KENNETH TRIBBLE,

                                                             Petitioner.



                 On Petition for Writ of Mandamus.
                         (CA-97-184-5-3-MU)


Submitted:   August 29, 2000                 Decided:   October 19, 2000


Before WIDENER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth Tribble, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Kenneth Tribble filed this petition for a writ of mandamus

asking this court to compel the district court to enter a final

order in his action filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000), which he filed in November 1997.         Mandamus is a

drastic remedy to be used only in extraordinary circumstances. See

In re Beard, 811 F.2d 818, 826 (4th Cir. 1987) (citing Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976)).       Tribble

carries the heavy burden of establishing that he has no other ade-

quate means to attain relief and that his entitlement to such re-

lief is clear and indisputable. See Allied Chem. Corp. v. Daiflon,

Inc., 449 U.S. 33, 35 (1980); In re First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988).

     Tribble has failed to make the requisite showing for such

extraordinary relief. We have reviewed the district court’s docket

report and conclude that, after an inordinately lengthy delay in

its consideration of Tribble’s case, the court has resumed active

consideration of it.    Therefore, it appears that a decision from

the court is forthcoming, and Tribble’s entitlement to mandamus

relief is not—at this point—clear and indisputable.    We therefore

deny Tribble’s mandamus petition without prejudice to his refiling

should the district court not issue a decision within a reasonable

time.    We dispense with oral argument because the facts and legal




                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3